DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 16/627,326
This Office Action is responsive to the amended claims of November 9, 2021.
Claims 3, 7, and 9-15 have been examined on the merits.  Claim 3 is currently amended.  Claim 7 is original.  Claims 9-15 are new.
Priority
Applicants identify the instant application, Serial #:  16/627,326, filed 12/29/2019, as a national stage entry of PCT/FR2018/000188, International Filing Date: 07/04/2018, which claims foreign priority to French patent application 1700713, filed 07/05/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The foreign priority application is in a foreign language (French) thus the Examiner cannot determine whether or not the instant claims find support in the foreign priority application, which is a requirement for awarding an effective filing date.  Therefore, the effective filing date is the International Filing Date of July 4, 2018.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of November 9, 2021.
The Examiner has reviewed the claim amendments and Reply of 11/09/2021.
The objection against claim 6 is withdrawn (see paragraph 8 in previous Office Action) since Applicants canceled claim 6.
Applicants canceled claims 4 and 8 thereby rendering moot the rejection under 35 U.S.C. 101 (see paragraphs 9-11) and the related indefiniteness rejection (see paragraphs 12-14) in the previous Office Action.
Applicants amended claims 3 requiring a pharmaceutical composition comprising imeglimin and sorafenib.  BARON does not teach, suggest, or provide motivation to arrive at “sorafenib”.  This precludes amended claim 3 (and original claim 7) from being rejected under prior art using BARON as a reference.  Similarly, Applicants added new claim 9 requiring imeglimin to be used in a method of treating cancer.  BARON does not teach any cancer applications, which precludes its use as a prior art reference against new claim 9.  These claim amendments render moot the prior art rejection made within paragraphs 15-18 in the previous Office Action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  claims 3, 7, and 9-15 are allowable as written.
There is no known anticipatory prior art reference that teaches a combination of imeglimin and sorafenib or a method of using imeglimin (with or without sorafenib) to treat any cancer.
Furthermore, there is no known prior art reference to associate use of imeglimin (TWYMEEG ™) with cancer treatment or anti-cancer properties.  Finding a prior art reference (useful in an anticipatory or obviousness rejection) that associates imeglimin with “cancer treatment” or “anti-cancer” properties is required to reject base claims 3, 7, and 9, especially via an obviousness rationale.  See “SEARCH 6” in enclosed search notes.
Even if it could be proven that imeglimin would be useful to treat a cancer based on its modulatory effects on a receptor, which receptor’s modulation would then influence the growth (or lack thereof) of the cancer, the argument that it would be obvious to use imeglimin to treat a cancer is invalidated with Applicants’ surprising findings as discussed in detail in their Specification.
The Applicant has discovered that imeglimin possesses unexpected pharmacological properties in relation to cancer (Specification page 3).  The inhibitory effect of imeglimin on cell proliferation of HepG2 and HuH7 (human primary liver cancer) lines is 2-4 times greater than that of metformin for concentrations of 2.5 to 25 mM.  The inhibitory effect increases with time for imeglimin (page 6 Specification).  Furthermore, for equipotent doses, the effect on tumor volume of imeglimin at 150 mg/kg/day is significantly greater than that of metformin at 75 mg/kg/day compared with placebo.  The efficacy of imeglimin increases with the doubling of doses from 75 mg.kg/day to 150 mg/kg/day (dose effect) (page 7 Specification).  
An additional effect on tumor volume is noted when imeglimin at 75 mg/kg/day is associated with sorafenib at 40 mg/kg/day.  In addition, this activity is significantly greater than that of metformin at 75 mg/kg/day associated with sorafenib at 40 
The “SEARCH 6” search results were reviewed for inventor/assignee/owner names of the instant but did not retrieve any double patent references.
A review by inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625